Name: 93/533/EEC: Commission Decision of 24 September 1993 amending Decision 91/651/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forest products are processed and marketed in Spain (with the exception of the regions of Andalusia, Asturias, Castile-LeÃ ³n, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  marketing;  agricultural activity
 Date Published: 1993-10-19

 Avis juridique important|31993D053393/533/EEC: Commission Decision of 24 September 1993 amending Decision 91/651/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forest products are processed and marketed in Spain (with the exception of the regions of Andalusia, Asturias, Castile-LeÃ ³n, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla) (Only the Spanish text is authentic) Official Journal L 260 , 19/10/1993 P. 0027 - 0028COMMISSION DECISION of 24 September 1993 amending Decision 91/651/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forest products are processed and marketed in Spain (with the exception of the regions of Andalusia, Asturias, Castile-LeÃ ³n, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla) (Only the Spanish text is authentic)(93/533/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), Whereas the Commission approved, by Decision 91/651/EEC (4), the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forest products are processed and marketed in Spain (with the exception of the regions of Andalusia, Asturias, Castile-LeÃ ³n, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla), covering the period 1 January 1991 to 31 December 1993; Whereas the replenished appropriations and the additional budget resources allocated to the Community support framework require an adjustment of the funding envisaged as Community budget assistance; Whereas the Monitoring Committee set up in Spain within the framework of the implementation of Regulations (EEC) No 866/90 and (EEC) No 867/90 proposed on 18 June 1993 an amendment to the plan for financing the Community support framework; Whereas the amendment proposed by that Committee consists of a new financial plan for the assitance from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) as regards the overall amount and the amounts for each product laid down in Article 2 (b) of Commission Decision 91/651/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 (b) of Commission Decision 91/651/EEC is hereby amended as follows: '(b) an indicative financing plan specifying, at constant 1991 prices indexed until 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, i.e. ECU 243 932 115 for the whole period, and the overall amounts envisaged as Community budget assistance, broken down as follows: /* Tables: see OJ */ partially covered by Community loans from the European Investment Bank and other loan instruments.' Article 2 This Decision is addressed to the Kingdom of Spain and the Ministry of Agriculture, Fisheries and Food. Done at Brussels, 24 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 350, 19. 12. 1991, p. 53.